-, : I
     ' 'IIN
 4         11       THE MATTER OF J.B.K. and J.T.K..
                            Youths in Xeed of Care.
 j         11I
           /    /

                                 ORDER TO Si'BSTITtTTEAPPEXDJX



                      G ~ o cause appeanng, and counsel for the State ha1 1ng represented
                            d
           1,
10 I that Appellant's counsel has no objection,

11     1  i l IS HEREBY ORDERED tlm counsel for the State prepare a copy of

   11 blacked out. 'The State Law Library is directed to substitute the altered copy
12 the current Appendix of Appellant's hnef \&it11 the children's parents' names
13
       il
14
    I I for theDATEDAppendlx nou postedofon this Court's web site.
       I
                current
                        thls &,   day Febnary, 2004.
I5 1
16 i
                                                                               /


l7
18         I
19